Citation Nr: 1235996	
Decision Date: 10/17/12    Archive Date: 10/23/12

DOCKET NO.  05-32 720	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Ishizawar, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from December 1966 to September 1969.  This matter is before the Board of Veterans' Appeals (Board) on remand from the United States Court of Appeals for Veterans Claims (Court).  The case was originally before the Board on appeal from a December 2004 rating decision of the Philadelphia, Pennsylvania Department of Veterans Affairs (VA) Regional Office (RO) that, in pertinent part, declined to reopen the Veteran's claim of service connection for bilateral hearing loss.  In May 2007, a Travel Board hearing was held before the undersigned.  A transcript of the hearing is associated with the Veteran's claims file.  In October 2007, the Board reopened the claim of service connection for bilateral hearing loss and remanded the matter for additional development and de novo review.  In a decision issued in September 2008, the Board denied the Veteran's claim.  He appealed that decision to the Court.  In July 2009, the Court vacated the Board's September 2008 decision and remanded the matter on appeal for readjudication consistent with instructions outlined in a July 2009 Joint Motion for remand by the parties (Joint Motion).  In March 2010 and in March 2012, the case was remanded for additional development.  

The record reflects that before the Court the Veteran was represented by an attorney, Glenn R. Bergmann Esq.  That representation did not extend beyond the Court's remand; the Vietnam Veterans of America now represents him in his appeal before the Board.

Also as an initial matter, in the Board's March 2012 remand, it was explained that the Veteran had (via statements received in August 2006 and in January 2007) raised a claim to reopen a claim of service connection for tinnitus, and referred such claim to the Agency of Original Jurisdiction (AOJ) for appropriate action.  A review of the record, however, does not show that any action has been undertaken to address such claim.  Consequently, the matter of whether new and material evidence has been received to reopen a claim of service connection for tinnitus is again referred to the AOJ for appropriate action.

Finally, the Board notes that it has reviewed both the Veteran's physical claims file and "Virtual VA" (VA's electronic data storage system) to ensure that the complete record is considered.  At present there are no additional documents pertinent to this appeal in Virtual VA.  


FINDING OF FACT

A hearing loss disability of either ear was not manifested in service; sensorineural hearing loss (SNHL) was not manifested in the first postservice year; and the preponderance of the evidence is against a finding that the Veteran's current bilateral hearing loss disability is related to an event, injury, or disease in service.


CONCLUSION OF LAW

Service connection for bilateral hearing loss disability is not warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.385 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

A. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claim.  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

At the outset, it is noted that the Veteran's file has been rebuilt as the original claims folder was lost following the Board's March 2010 remand for additional development.  Therefore, VA has a heightened duty to assist the Veteran in developing his claims.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  The RO fulfilled this duty by making reasonable attempts to locate the original claims file and then, when such attempts were exhausted, by rebuilding the claims file.  In a May 2011 letter, the RO notified the Veteran that his claims file had been misplaced and that they were reconstructing it; it also requested that he furnish any pertinent information he might have, including copies of any service treatment records (STRs), service personnel records, and VA correspondences (to include rating decisions/award letters).  In February 2012, a copy of the Veteran's original claims file was retrieved from VA's Office of the General Counsel.  

The rebuilt claims file shows that the Veteran was advised of VA's duties to notify and assist in the development of his prior to its initial adjudication.  October 2004, November 2004, December 2006, and November 2007 letters explained the evidence necessary to substantiate his claim, the evidence VA was responsible for providing, and the evidence he was responsible for providing.  A March 2006 letter also informed the Veteran of disability rating and effective date criteria.  He has had ample opportunity to respond/supplement the record, and has not alleged that notice in this case was less than adequate.

The rebuilt claims file includes the Veteran's service treatment records (STRs) are associated with his claims file, and shows that pertinent postservice treatment records were secured.  He was afforded a VA examination in April 2008, which (for reasons discussed below) the Court found inadequate.  Pursuant to the July 2009 Joint Motion, the Board remanded this matter in March 2010 for another examination/opinion by an otologist.  The Veteran was afforded VA examinations that were conducted by an otologist/ otolaryngologist in May 2010 and in August 2011.  He was also examined by a VA audiologist in July 2011.  

It is not argued by the Veteran or his representative that the examination of the Veteran by an audiologist rather than a physician renders the July 2011 VA examination inherently inadequate; the Board nonetheless notes that that the audiologist's opinion demonstrates a thorough review of the Veteran's claims file, and that the findings reported were detailed and the opinions offered were responsive to the questions posed.  As this opinion was rendered by a healthcare professional (who is trained in determining the diagnosis and etiology of the disability at issue, and qualified to provide the opinions sought), as the medical questions posed were not so complex as to be beyond the competence of a non-physician, and as the audiologist thoroughly explained the rationale for the opinions given, the Board finds that there has been substantial compliance with the remand directives, and a remand of the matter for strict compliance with the terms of the remand is not required.  See Dyment v. West, 13 Vet. App. 141 (1999) (a remand is not required under Stegall v. West, 11 Vet. App. 268 (1998), where there is substantial compliance with the Board's remand instructions); see also Cox v. Nicholson, 20 Vet. App. 563, 569 (2007) (VA may satisfy its duty to assist by providing a medical examination conducted by someone who is able to provide "competent medical evidence" under 38 C.F.R. § 3.159(a)(1)).  To the extent that the Veteran and his representative argue that the quality of the July 2011 VA examination is of itself inadequate (see November 2011 letter from the Veteran and October 2012 written argument from the representative), the Board will address such arguments below.  

The Veteran has not identified any pertinent evidence that remains outstanding and in a May 2012 statement indicated that he did not have any more information or evidence to submit to support his claim.  Accordingly, the Board finds that VA's duty to assist is met and will address the merits of the claim.


B. Factual Background

The Veteran's DD 214 reflects that he served in the U.S. Navy as an aviation structural mechanic.  

The Veteran's STRs are silent for any complaints or treatment of bilateral hearing loss.  On service entrance physical examination (initiated in May 1966 and completed in December 1966), audiometry revealed puretone thresholds, in decibels, were:

Hertz
500
1,000
2,000
3,000
4,000
6,000
Right Ear
5 (20)
5 (15)
10 (20)
5 (15)
30 (35)
n/a
Left Ear
20 (35)
5 (15)
5 (15)
10 (20)
15 (20)
20 (30)
[The figures in parentheses represent conversions of audiometry reported in ASA values to ISO (ANSI) units, and are provided for data comparison purposes.]

In an associated report of medical history (completed in May 1966), the Veteran denied having any hearing loss problems.

On September 1969 service separation examination, a clinical evaluation of the Veteran's ears was normal.  Audiometry revealed puretone thresholds, in decibels, were:

Hertz
500
1,000
2,000
3,000
4,000
6,000
Right Ear
15
10
15
10
25
20
Left Ear
20
10
0
15
10
15

Mixed hearing loss, not considered disabling, was diagnosed.

On December 1998 VA audiological evaluation, puretone thresholds, in decibels, were:






HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
5
10
25
LEFT
10
5
10
10
30

Speech audiometry revealed speech recognition ability of 100 percent in each ear.  The diagnosis was very mild high frequency SNHL in both ears.  

In February 1998, Suffolk Speech and Hearing advised VA that they did not have any of the Veteran's records from 1977.  

In December 1998, Dr. S.L.M. advised VA that they did not have any of the Veteran's records from 1975.

On February 1999 VA examination, the Veteran reported that when he served in the U.S. Navy, he worked mostly on flight decks and was exposed to loud jet engine aircraft noises and catapult noises.  He also stated that he began to notice some high-tone hearing loss and intermittent problems with loss of balance approximately 2 to 3 years earlier.  The examiner reviewed the Veteran's previous audiological evaluations and noted that they showed very mild bilateral high-tone SNHL, essentially at the 4000 Hz level.  The average puretone thresholds were 13 decibels in the right ear and 14 decibels in the left ear.  Speech audiometry revealed speech recognition ability of 100 percent in each ear.  After a physical examination of the Veteran's ear, nose, head, mouth, and neck, which was essentially normal, the examiner provided the diagnosis of "very mild bilateral high-tone [SNHL] at 4000 Hz", and stated that there was "no evidence of any disabling condition on this examination."

Private audiograms in January 2002, March 2003, and in April 2006 are presented in a chart format and uninterpreted.  Their accompanying reports show that the Veteran was given diagnoses of mild to moderate SNHL.  They are silent for any opinions as to whether his hearing loss is related to his service.

On April 2008 VA audiological evaluation, puretone thresholds, in decibels, were:



HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
25
30
60
LEFT
10
15
20
30
55

Speech audiometry revealed speech recognition ability of 98 percent in each ear.  The Veteran reported being exposed to loud noises while serving as a mechanic to various types of aircraft in service.  He denied any postservice occupational or recreational noise exposure.  Bilateral high frequency SNHL was diagnosed.  The examiner opined that the Veteran's hearing loss was "not caused by or a result of noise exposure" in service, and explained that his separation physical examination "clearly indicated that the hearing levels at [that time] were well within the normal range in both ears across the frequency range of 500 Hz to 6,000 Hz.  Therefore the present hearing loss was acquired after September 1969."

In March 2010, the Board noted that the Court had endorsed a July 2009 Joint Motion by the parties that observed that the April 2008 VA examiner failed to address the diagnosis of "mixed hearing loss," at the time of the Veteran's separation from service, and found the April 2008 VA audiological evaluation to be inadequate.  In the March 2010 remand, the Board specifically requested that the examiner express an opinion as to whether the Veteran had a hearing loss disability at the time of his separation from service (and to discuss the diagnosis of mixed hearing loss, not considered disqualifying, listed on the separation examination report).  The examiner was also asked to account for the fact that an observation of normal audiometry at separation (by itself) could not form the basis for an opinion that the Veteran's current hearing loss was not related to his service/noise trauma therein, as regardless of audiometry at separation, it was possible to establish by competent evidence a nexus of later-developing hearing loss to service and events (including noise trauma) therein.

On May 2010 authorized VA examination, the Veteran reported that he had had hearing loss for many years and that it was now getting worse.  The examiner reviewed the Veteran's service separation audiogram and noted that it showed normal hearing on the left and a mild sensorineural notch on the right.  A VA audiogram from 2 years earlier showed moderate high frequency SNHL bilaterally.  After a physical examination, which was essentially normal, the physician diagnosed bilateral SNHL.  She further opined that, "It [might] be related to prior noise abuse in the service or possibly age-related."

On July 2011 VA audiological evaluation, puretone thresholds in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
20
30
70
LEFT
15
25
30
40
70

Speech audiometry revealed speech recognition ability of 100 percent in the right ear and 96 percent in the left ear.  The Veteran complained of experiencing progressive bilateral hearing loss since his separation from service in 1969, and reported being exposed to loud noises while working on the flight deck of an aircraft carrier in service.  He also noted that although hearing protection had been utilized in service, in his opinion, it was insufficient.  He denied any postservice occupational or recreational noise exposure.  Bilateral mostly symmetrically sloping SNHL was diagnosed; it was noted that the Veteran had essentially normal hearing sensitivity through the 2000 Hz level followed by mildly moderate to severe symmetrically sloping SNHL from the 3000 Hz to 8000 Hz levels.  The examiner also opined that the Veteran's hearing loss was "less likely as not" related to his military noise exposure, and instead was related to events that occurred after his military service.  In reaching this conclusion, the examiner explained that although the Veteran's claims file had not included a copy of his service entrance and separation audiometric test results, the Veteran provided him with his own copy of these documents.  These documents showed that at the time of the Veteran's entrance into service, he had a preexisting high-frequency hearing loss that was mild in nature in the right ear.  The separation physical in 1969 revealed a slight improvement of 5 decibels in the right ear suggesting that hearing sensitivity was within normal limits at the time of his separation from service.  Regarding the diagnosis of mixed hearing loss, the examiner stated that there was no information in the record to determine how that diagnosis was made as puretone bone conduction audiometry was not included to verify the diagnosis.  The examiner further stated that the hearing configuration that the Veteran presented with during the July 2011 VA examination was "more typically associated with presbycusis," and that his "current ear condition and hearing sensitivity [was] in no relation to ear disease or mixed type hearing loss."

On August 2011 authorized VA examination, the Veteran complained of progressive hearing loss and reported that he was exposed to noise trauma while serving aboard an aircraft carrier in Vietnam with only plastic caps for ear protection.  He noted that his father had hearing loss.  Audiometry was conducted; it is presented in a chart format.  Speech recognition ability was noted to be 100 percent in each ear.  SNHL was diagnosed.  The examiner did not provide an opinion as to the etiology of the Veteran's bilateral hearing loss.

In a letter received in June 2011, the Veteran noted that he first applied for service connection for hearing loss in 1994 after having had hearing problems, including diminished hearing and tinnitus, since his separation from service in 1969.  He then asserted that the attitude of the July 2011 VA examining audiologist "represent[ed] subjective bias," and reported that during the examination, the audiologist told him that he had read the findings from previous VA examinations and it was his opinion that the Veteran's bilateral hearing loss was an "aging" problem and that he would "never receive compensation."  The Veteran then stated, "Considering my hearing loss started at age 18 when I first started working on jets, worsened, and has continued since then, I cannot understand what 'aging' has to do with it."

In December 2011 and October 2012 written arguments, the Veteran's representative reiterated the Veteran's assertions that the July 2011 VA examination was inadequate because the examiner was biased against the Veteran, and also stated that the examiner "refused to give serious consideration to evidence suggesting that the Veteran's hearing loss was military related and not a result of aging."  The representative also argued that the Veteran should be awarded service connection for bilateral hearing loss based on the favorable nexus opinion provided by the May 2010 VA examiner.

C. Legal Criteria and Analysis

As the Veteran's original claims file apparently was irretrievably lost at some point, VA has a heightened duty to assist him in developing his claim.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  This duty includes a search for alternate records, as well as a heightened obligation on the Board's part to explain its findings and conclusions, and carefully consider the benefit-of-the-doubt rule.  See Cromer v. Nicholson, 19 Vet. App. 215 (2005).  As was explained above, in February 2012, a copy of the Veteran's original claims file was retrieved from VA's Office of the General Counsel, and his claims file has been rebuilt.

Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection also may be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Certain chronic diseases (including SNHL as an organic disease of the nervous system), may be service connected on a presumptive basis if manifested to a compensable degree in a specified period of time postservice (one year for organic disease of the nervous system).  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

In order to prevail on the issue of service connection, there must be medical evidence of a current disability; medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  See Hickson v. West, 12 Vet. App. 247 (1999).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

Hearing loss disability is defined by regulation.  For the purpose of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990). 

It is not in dispute that the Veteran now has a bilateral hearing loss disability by VA standards, as such is shown by official audiometry.  Based upon his duties as an aviation structural mechanic in service, it is likely (and not in dispute) that he was exposed to noise trauma in service.  What he must still show to establish service connection for bilateral hearing loss is that it is related to his service, to include as due to exposure to noise trauma therein.

The Veteran's STRs, which include the reports from his service entrance and service separation physical examinations, are silent for any complaints or treatment related to hearing loss.  Although the September 1969 service separation physical examination report includes a diagnosis of mixed hearing loss, not considered disabling, audiometry at the time did not meet the criteria for a diagnosis of a hearing loss disability by VA standards (see 38 C.F.R. § 3.385).  [Notably, a comparison of the service entrance and service separation audiometry found that the Veteran's puretone thresholds apparently improved during service.]  Therefore, service connection for bilateral hearing loss on the basis that it became manifest in service and persisted is not warranted.  As there is no competent evidence that SNHL disability was manifested to a compensable degree in the first postservice year, there is also no basis for considering (and applying) the 38 U.S.C.A. § 1112 chronic disease presumptions (for SHNL as an organic disease of the nervous system).  

Regarding whether the Veteran's bilateral hearing loss is otherwise related to his service, to include his conceded exposure to noise trauma therein, the only medical evidence that specifically addresses whether his current bilateral hearing loss disability is related to noise trauma in service consists of the April 2008, May 2010, and July 2011 VA audiological evaluation reports.  As was noted in the Factual Background, a July 2009 Joint Motion by the parties previously determined that the April 2008 VA audiological evaluation is inadequate because the examiner did not address the diagnosis of "mixed hearing loss" at the time of the Veteran's separation from service.  Therefore, the Board's sole reliance upon this opinion (which stated that the Veteran's hearing loss was not caused by or a result of noise exposure in service) was insufficient to deny the Veteran's claim.  
 
VA subsequently arranged for the Veteran to be examined in May 2010 and in July 2011.  In May 2010, the VA examiner opined that the Veteran's hearing loss "[might] be related to prior noise abuse in the service or [was] possibly age-related."  In October 2012 written argument, the Veteran's representative stated that this opinion was favorable to the Veteran in that it "found that the Veteran had 'bilateral hearing loss' and that '[i]t may be related to prior noise abuse in the service," and argued that the Veteran's claim for service connection should be granted based upon this opinion.  However, in arguing such, the representative mischaracterizes the May 2010 VA medical opinion by omitting the second part of the examiner's opinion, to the effect that the Veteran's hearing loss was "possibly age-related."  Furthermore, the representative omits that the opinion is stated in speculative terms (i.e., may be), detracting from its probative value.  Because the May 2010 VA medical opinion offers two possible etiologies for the Veteran's current bilateral hearing loss, one of which is service-related the other not (and does not identify one of them as more likely) and because it is unaccompanied by a more detailed explanation of rationale, it neither weighs for or against the Veteran's claim and is, in essence, a non-opinion, inadequate and lacking in probative value.  

In contrast, the July 2011 VA examiner reviewed the Veteran's entire claims file, including the medical opinions already of record, gave consideration to the arguments presented by the Veteran, and specifically considered the diagnosis of mixed hearing loss at the time of the Veteran's separation from service before opining that the Veteran's current hearing loss was less likely as not related to his military noise exposure.  He explained that there was no documentation to support the diagnosis of a mixed hearing loss at the time of the Veteran's separation from service, and noted that audiometry at the time of separation from service revealed hearing sensitivity that was within normal limits.  He also noted that when a comparison was made of the Veteran's service entrance audiometry to his service separation audiometry, it showed that on entrance, the Veteran had a high frequency hearing loss that was mild in nature in the right ear, and on separation, there was a slight improvement in right ear hearing acuity.  The examiner further explained that the Veteran's present hearing configuration was more typically associated with presbycusis and was not related to ear disease or mixed type hearing loss.  As this opinion was by an audiologist (who, as previously discussed, is qualified to offer this opinion), reflects familiarity with the entire record as well as the Veteran's past medical history, and includes an explanation of the rationale for the opinion, it has substantial value.  [Notably, although the Veteran's original claims file was lost at the time of the July 2011 VA examination, from the examiner's report, it is clear that he had access to and was able to review copies of the Veteran's past audiological evaluations, including those conducted in service, prior to the rendering of his opinion.]  Because there is no probative value to the contrary, the Board finds the opinion persuasive.  

The Board acknowledges that the Veteran has asserted that the July 2011 VA examiner was biased against his claim; however, apart from the examiner's purported comment that the Veteran would "never receive compensation," there is nothing in the report that would suggest that the examiner was anything but impartial in his review of this claim.  There is also nothing in the record to suggest that the examiner did not give "serious consideration" to the Veteran's history of military noise exposure, as was suggested by the Veteran's representative.  Notably; the examiner cited to supporting factual data.  The Veteran and his representative's main contention of bias appears to be that the examiner opined that the Veteran's current hearing loss was more consistent with presbycusis (i.e., old age) rather than a history of noise exposure; however, it is not bias to provide an alternative etiology for a claimed disability.  In fact, as was discussed above, this opinion was rendered based on the examiner's findings regarding the type of hearing loss shown during service versus the type of hearing loss currently shown by the Veteran.  Therefore, it cannot be said that the examiner's opinion was arbitrarily made or unduly influenced in any way.

Finally, the Board notes that in various statements the Veteran has asserted that he was given a diagnosis of mixed hearing loss at the time of his separation from service and has experienced progressive hearing loss since service.  In this regard, the Board acknowledges that a disorder may be service connected if the evidence of record shows that the veteran currently has a disorder that was chronic in service, or if not chronic, that was seen in service with continuity of symptomatology demonstrated thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  Furthermore, a veteran is also competent to testify regarding facts or circumstances that can be observed and described by a layperson, such as hearing loss.  38 C.F.R. § 3.159(a)(2); see also Layno v. Brown, 6 Vet. App. 465, 471 (1994) ("[C]ompetent testimony is . . . limited to that which the witness has actually observed, and is within the realm of his personal knowledge").  However, in this instance, audiometry conducted at the time of the Veteran's entrance into service clearly shows that he had some measure of hearing loss (albeit not a hearing loss disability by VA standards, see 38 C.F.R. § 3.385).  See also July 2011 VA examination report (noting that the Veteran had a preexisting high-frequency hearing loss that was mild in nature in the right ear).  Likewise, the Veteran's service separation audiogram also shows some measure of hearing loss that was not severe enough to be considered a disability according to VA's regulations, but improved when compared to his service entrance audiogram.  See also Reports from the April 2008, May 2010, and July 2011 VA examinations (noting that the Veteran's hearing was within normal limits at the time of his separation from service).  The Veteran's audiograms in service support his assertion that he has had some measure of hearing loss in service and since, as the record shows that he has had some hearing loss both prior to and subsequent to service.  Significantly, similar findings were reported on an interim VA examination in December 1998 when complaints of hearing loss were noted and "very mild high frequency SNHL" was diagnosed in both ears, but audiometry revealed that the Veteran did not have a hearing loss disability by VA standards in either ear.  In light of these findings, the Board cannot find that a hearing loss disability became manifest in service or that service connection for hearing loss on such basis is warranted.  

To the extent that the Veteran also asserts that his current bilateral hearing loss disability is related to his exposure to noise trauma in service, such statements do not merit any substantial probative value.  They are bare expressions of self-serving opinion, unaccompanied by any explanation of rationale.  They do not cite to supporting clinical data (or medical texts), and do not offer any explanation for the clinical data that weigh against his claim (such as the fact that the Veteran's current hearing configuration is of the type more typically associated with presbycusis and is not related to ear disease or mixed type hearing loss).  Whether a hearing loss disability may be related to remote noise trauma is a medical question not capable of resolution by mere lay observation; it requires medical expertise.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (Whether lay evidence is competent and sufficient in a particular case is a fact issue to be addressed by the Board rather than a legal issue to be addressed by the Veterans' Court.)

In light of the foregoing, the Board finds that the preponderance of the evidence is against a finding of a nexus between the Veteran's current bilateral hearing loss disability and his service, to include exposure to noise trauma therein.  Accordingly, the appeal seeking service connection for bilateral hearing loss must be denied.


ORDER

Service connection for bilateral hearing loss is denied.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


